Citation Nr: 9903053	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for a status 
post (SP) dislocation of the left shoulder with a fracture of 
the coracoid process.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1981 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating action by the RO 
which granted service connection for a SP dislocation of the 
left shoulder with a fracture of the coracoid process and for 
an amputation of the distal interphalangeal joint of the 
right second finger, and assigned a noncompensable evaluation 
for each disability.

In a decision of November 1997, this Board granted a 10 
percent evaluation for the residuals of an amputation of the 
distal interphalangeal joint of the right second finger and 
remanded the issue of an increased rating for the veteran's 
left shoulder disability to the RO for further development.  

Notwithstanding the Board's grant of a 10 percent evaluation 
for the veteran's right second finger disability, the RO 
issued a Supplemental Statement of the Case in May 1998 which 
included the issue of entitlement to an evaluation in excess 
of 10 percent for the veteran's right second finger 
disability.  Appellate consideration of the issue of an 
increased rating for this disability was concluded by the 
Board's November 1997 decision granting a 10 percent 
evaluation.  Only the issue listed on the title page of this 
decision is before the Board for appellate consideration at 
this time.  


FINDINGS OF FACT

1. In November 1997, the Board remanded the issue of 
entitlement to an increased rating for the veteran's left 
shoulder disability in order that he could be afforded a 
VA orthopedic examination to provide clinical findings 
sufficient to comply with the provisions of 38 
C.F.R.§§ 4.40 and 4.45, as required by the United States 
Court of Veterans Appeals (Court) in DeLuca V. Brown, 8 
Vet. App. 202 (1995).  

2. Pursuant to the Board's remand of November 1997, the RO 
and a VA medical facility attempted to contact the veteran 
by letter to inform him of the date, time, and place of a 
VA orthopedic examination of his left shoulder; the letter 
was returned by the Postal Service as undeliverable since 
the veteran had moved and had not left a forwarding 
address.  


CONCLUSION OF LAW

A compensable evaluation for a status post (SP) dislocation 
of the left shoulder with a fracture of the coracoid process 
is not warranted.  38 U.S.C.A.§ 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R.§§ 3.655(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the Board's remand of November 1997, it was noted that the 
veteran's most recent VA examination of his service-connected 
left shoulder disability was performed in June 1993.  
Subsequent to that examination, the Court's decision in the 
case of DeLuca V. Brown, 8 Vet. App. 202 (1995) mandated that 
the provisions of 38 C.F.R.§§ 4.40 and 4.45 be taken into 
account when evaluating disabilities such as the veteran's 
left shoulder disorder, which could be rated on the basis of 
limitation of motion.  The Court also stated that the medical 
examination upon which such a rating was based must provide 
sufficient clinical information to satisfy the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The Board accordingly instructed 
the RO to afford the veteran a VA orthopedic examination 
which would provide sufficient clinical information to 
support a rating which was in compliance with the Court's 
requirements in the DeLuca case.  

The record contains a computer-generated document which 
indicates that a VA examination of the veteran's left 
shoulder had been canceled in March 1998 because the 
notification letter to the veteran had been returned as 
undeliverable.  It was indicated that there was no correct 
address or phone number.

In a VA deferred rating decision (VA Form 21-6789) dated in 
April 1998 it was noted that the correspondence to the 
veteran concerning the VA orthopedic examination of the 
veteran's service-connected left shoulder disability had been 
returned as undeliverable.  The veteran's home address of 
record was listed and the veteran's representative was asked 
if there was a more current address.  The record contains a 
subsequent hand written note to the effect that attempts to 
obtain a current address and telephone listing had been 
unsuccessful.  A VA report of contact (VA Form 119) dated in 
May 1998 indicated that there was no telephone listing for 
anyone by the veteran's name and there was no listing at the 
veteran's last residential address.  

Of record is a VA Form 1-646 from the veteran's 
representative at the RO dated in October 1998 in which it 
was stated that an attempt by the service organization to 
locate the veteran had been unsuccessful.  

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

The record contains a copy of a supplemental statement of the 
case (SSOC) dated in May 1998 which was mailed to the veteran 
at his last known address of record.  The SSOC did not 
specifically cite 38 C.F.R.§ 3.655(b), but made clear that 
the pending claim was being denied primarily because of the 
veteran's failure to report for VA examination.  

The failure to report for an essential VA examination, 
occasioned by the RO's inability to contact a veteran, 
because the veteran has failed to apprise the RO of an 
address where he can be contacted, is a basis for denial of 
the claim.  Accordingly, his claim for an increased rating 
for his service-connected left shoulder disorder must be 
denied.  38 C.F.R. § 3.655.



ORDER

An increased (compensable) evaluation for a SP dislocation of 
the left shoulder with a fracture of the coracoid process is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 4 -


